Citation Nr: 0102076	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-17 909	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of service-connected left wrist disorder, 
currently rated as 20 percent disabling.  

2.  Entitlement to service connection for degenerative joint 
disease of the left shoulder and residuals of fracture of the 
left proximal humerus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A January 1984 rating decision granted service connection for 
status post fracture, left navicular bone, ununited with 
aseptic necrosis, rated as non-compensable from September 
1980.  On February 23, 1989, the RO received the veteran's 
request for an increased rating.  A March 1990 rating 
decision granted a 10 percent rating.  The veteran perfected 
an appeal in April 1991.  Following an RO hearing, a March 
1992 rating decision granted a 20 percent rating effective in 
February 1989.  The disability was rated under Code 5212, 
which provides higher ratings.  Unless the highest rating 
assignable under the applicable criteria is granted, the 
grant of an increased rating does not terminate an appeal for 
a higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  In 
May and June 1994, the veteran was hospitalized for surgery.  
X-rays show that the navicular (also referred to as the 
scaphoid) bone was removed and other wrist bones were fused 
with wires and screws.  After a temporary total rating for 
convalescence, the 20 percent rating was continued.  The 
service-connected disability is currently rated under the 
diagnosis of residuals, fracture of left navicular bone with 
nonunion and partial wrist fusion.  

A September 1983 VA examination disclosed a prominence of the 
medial end of the acromion.  The left was similar to the 
contralateral side.  The diagnosis was no findings in the 
shoulders.  The January 1984 rating decision denied service 
connection for a knot, left shoulder.  A knot or prominence 
at the medial end of the acromion was a different condition 
in a different location than currently claimed shoulder and 
humerus disorders.  The RO has correctly developed the 
current shoulder claim as a new claim.  The record does not 
show that the veteran is attempting to reopen the January 
1984 denial of service connection for a knot, left shoulder.  
That decision is final.  

In June 1991, the veteran testified before a hearing officer 
at the RO.  In March 2000, a hearing was held before H. N. 
Schwartz, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  Review 
of the hearing transcripts shows that on both occasions, the 
person conducting the hearing explained fully the issues and 
suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  


REMAND

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."   Dorland's 
Illustrated Medical Dictionary 86 (28th ed. 1994) as quoted 
in Colayong v. West, 12 Vet. App. 524 (1999).  Since the 
service-connected wrist disability involves partial 
immobility and consolidation of the wrist bones due to a 
surgical procedure, the Board must consider rating the 
disability under Code 5214 pertaining to ankylosis of the 
wrist.  However, review of the record does not disclose any 
information as to limitation of radial or ulnar deviation.  
This information should be developed through examination.  

A private physician has expressed the opinion that the 
veteran has degenerative joint disease of the left shoulder 
as the result of injury during service.  Further examination 
should be done in light of this opinion.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination.  The claims folder, 
including a copy of this Remand, should 
be made available to the examiner for 
review.  All indicated tests and studies 
should be accomplished and the examiner 
should discuss the results in the final 
report.  The examiner should express an 
opinion on the following questions:  

a.  What is the correct diagnosis for any 
left shoulder and left humerus disorders 
the veteran may have?  

b.  Is it as likely as not that the 
veteran's left shoulder and humerus 
disorders had their onset at the time of 
the left wrist injury in service?  

c.  What, if any, is the restriction of 
left wrist in dorsiflexion, palmar 
flexion, ulnar deviation and radial 
deviation.  Describe any limiting 
factors.  If the veteran experiences pain 
on motion, the physician should express 
an opinion as to the credibility of the 
complaints and the specify the evidence 
on which he bases his assessment.  The 
doctor should report at what point in the 
range of motion any pain appears and how 
it affects motion.  

d.  Describe all functional loss affecting 
the left wrist including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




